Citation Nr: 0007387	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-03 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from April 1967 to 
September 1970, and from February 1975 to July 1979.  This 
appeal arises from a March 1996 rating decision which in 
pertinent part denied entitlement to increased ratings for 
post-traumatic stress disorder (PTSD), and a lumbosacral 
strain with chronic low back pain, as well as entitlement to 
a total rating for compensation based on individual 
unemployability.  

By rating decision dated in June 1999, the rating for PTSD 
was increased from 30 percent to 100 percent disabling, 
effective September 5,1995.  Additionally, entitlement to 
dependents' educational assistance under 
38 U.S.C. Chapter 35, and entitlement to special monthly 
compensation, based on the need for the regular aid and 
attendance of another person, or on being housebound, were 
denied.  It was indicated that the 100 percent rating 
constituted a total grant of benefits sought with regard to a 
claim for increased rating for PTSD.  38 U.S.C.A. § 1155 
(West 1991) (100 percent is the highest grade of disability 
under the rating schedule).  It was added that the issue of 
entitlement to a total rating based on unemployability by 
reason of service-connected disabilities was rendered moot, 
since the veteran was entitled to a 100 percent schedular 
rating for his PTSD.  VAOPGCPREC 6-99 (1999).

In a July 9, 1999, communication, the veteran's accredited 
representative asked for a copy of the veteran's claims file 
for review purposes to determine whether there was any 
evidence to support the veteran's entitlement to an earlier 
effective date for the assignment of his 100 percent rating 
for PTSD.  The neither the veteran nor his representative 
have submitted a notice of disagreement with the effective 
date, and that issue has not been certified as being for 
appellate review.  Accordingly, the Board does not have 
jurisdiction over it.  Shockley v. West, 11 Vet. App. 208 
(1998).


FINDINGS OF FACT

1.  The veteran in this case served on active duty from April 
1967 to September 1970, and from February 1975 to July 1979.

2.  On March 15, 2000, prior to the promulgation of a 
decision in the appeal, the Board received written 
notification from the appellant that he wished to withdraw 
his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.



ORDER

The appeal is dismissed.




		
Mark D. Hindin
	Member, Board of Veterans' Appeals




